Case 3:21-cv-00721 Document 1-7 Filed 07/20/21 Page 1 of 1 PagelD 100

From: Powers, Michael E. <Michael.E.Powers@ed.gov>

Sent: Friday, December 4, 2020 12:16 PM

To: Peter Goplerud <pgoplerud@fcsl.edu>; Logan, Chartise <Chartise.Logan@ed.gov>
Ce: Arthur, Julie <Julie. Arthur@ed.gov>; Frola, Michael <Michael. Frola@ed.gov>; Janell
Mcintyre <jmcintyre@icsLedu>

Subject: RE: immediate Action — Institutional Eligibility Decision

Hello Mr. Goplerud—

Thanks for the follow-up note this afternoon. | separated and provided answers to your
questions,below.

First, we would like an understanding as to the “unpaid accounts receivable condition”.
Does this refer to only the amount set forth in the September 2021 Program Review
Transmittal that is currently being appealed?

A: This is a standard condition that is included when, at the time of PPA issuance, the
Department’s Accounts Receivable report shows that the institution has a balance due.
Currently, the Accounts Receivable report shows the amounts related to the program
review liabilities, which is why the condition was included.

Second, we would further like an understanding regarding the inclusion of Infilaw
Holding, LLC and Sterling Capital Partners, LP as signators?

A; This is an updated standard the Department is applying for institutions with multiple
levels of ownership. The Department is now requiring the signature of each entity at
100% ownership or with a significant majority ownership percentage. This requirement
is also not unique to FCSL.

Hope that helps,

Michael E. Powers

Case Manager

Multi-Regional and Foreign Schools Participation Division

Partner Participation and Oversight

Federal Student Aid

U.S. Department of Education

Office: 312.730.1729

Cell: 312-415-6620

FCSL - 000039
